We shall refer to the plaintiff in error as Ottgen and to the defendant in error as Garey.
Garey commenced an action in the court of common pleas on March 29, 1930, to recover damages for personal injuries alleged to have been caused by Ottgen, who it is claimed negligently drove his automobile into and against Garey, who was a street car employee engaged in throwing a switch point on one of the street car tracks located at the corner of Summit and Cherry streets in Toledo. The trial resulted in a verdict and judgment for Garey for $6,000. The evidence discloses that Garey was in charge of a street car which, proceeding westerly on Cherry street, had stopped somewhere between 18 and 20 feet easterly of the easterly north and south crosswalk of Summit street, used by pedestrians to cross Cherry street. There were two car tracks on Cherry street and two tracks on Summit street. In the center of the street intersection was a traffic tower from which flashed the green and red signals to proceed or stop. The car being operated by Garey was on the northerly track. On the south rail of this track, about 4 feet easterly of the crosswalk, was a switch which could be so turned as to permit cars to cross Summit street and proceed westerly on Cherry street or to proceed from Cherry street southerly on Summit street. When Garey arrived at the street intersection, the switch was so turned as to cause cars to proceed southerly on Summit street. His *Page 501 
route required him to cross Summit street and proceed westerly on Cherry street, and according to his testimony, and that of a William Christian, who was standing on the sidewalk at the northeast corner of Summit and Cherry streets, they two being the only witnesses who testified as to the occurrence, after passengers on the car had alighted therefrom Garey went 11 or 12 feet toward Summit street ahead of and in front of the street car to turn the switch point, and, while stooped over in the act of throwing the switch, his left side or back being toward the east, an automobile on which was a Michigan license tag, approaching on Cherry street from the east, collided with and threw him to the pavement with the resultant injuries of which he complains.
The date of this occurrence was September 14, 1929, and the time according to Christian, was "between quarter of eight and eight thirty" in the evening, and, according to Garey, 8:55 o'clock. The intersection was brightly lighted. Garey says that he was standing between the two rails of the north track and facing to the south at the time of the impact, and that his left hip was struck "either by the fenders or the bumpers" of the automobile. Christian stated that Garey was standing "between the two sets of tracks" to the south side of the street car, and that the speed of the automobile was from 30 to 35 miles an hour. He said that no horn was sounded, and that the automobile stopped between 10 and 15 feet from where it struck Garey. Garey did not see the approaching automobile before it struck him, nor is there any evidence that he looked for approaching traffic when alighting from the street car or when he reached the switch. After the *Page 502 
automobile stopped, Garey, assisted by Christian, went to the automobile and talked to the driver, in the presence of Christian, "possibly three or four minutes." The driver of the automobile, whom Garey says was Ottgen, gave his name as T.H. Johnson, Dundee, Michigan. Garey, after leaving the hospital, went to see Johnson, saying to him, in describing the driver of the automobile, that he "had red hair and I would know him if I would see him." He then, in company with a detective, called upon a man in Detroit by the name of Myers, to whom Johnson had directed him, and who had owned an automobile bearing the license number on the car which collided with Garey. Myers said that he had sold it to the Thompson Motor Sales Company of Detroit, and it was learned that this automobile was sold by this Detroit Company to The Toledo Used Car  Service Company of Toledo, which is the firm name under which Ottgen is doing business, Ottgen being engaged in buying and selling "used cars." Garey then called upon Ottgen and recognized him as the automobile driver for whom he had been searching. Ottgen testified that from the information given to him by Garey he found from checking his records that he had bought a Cadillac car from the Thompson Motor Sales Company, and had resold it in April, 1929, to Mr. Cameron of the Cameron Gas  Oil Company of Toledo. Garey testified that Ottgen said "all licenses come through with the machines," and that Ottgen looked in the basement but could not find the license plates. Ottgen, however, stated that he told Garey that he did not have the license plates, and said to him that we had our dealers' license that we brought this car *Page 503 
in on." In his answer to the petition Ottgen denied all of the allegations of the petition of Garey as to the alleged negligence of the driver of the automobile, and alleged affirmatively that he was not the driver of the automobile and had no knowledge of the alleged occurrence. No evidence was produced to refute the testimony of Christian and Garey as to the alleged negligence of the driver of the automobile; the only evidence offered by Ottgen being that he was at his home on Twentieth street all of the evening of September 14, 1929, from and after 6:30 o'clock. Several witnesses similarly testified, saying that after dinner, which was served at 6:30, they stayed there from that time on until between 11 o'clock and midnight, playing cards; but Christian and Garey testified positively that Ottgen was the driver of the automobile, and this court would not be warranted in holding the verdict and judgment to be manifestly against the weight of the evidence.
Ottgen also complains that the trial judge erred in permitting certain sections of an ordinance of the city of Toledo, offered by Garey, to be received in evidence.
Section 41 of the ordinance reads as follows:
"It shall be unlawful for the owner, while occupying a vehicle, or the operator of a vehicle, to allow or cause such vehicle to be operated at a rate of speed greater than ten miles an hour in the following parts of the city of Toledo;
"(a) entering or crossing main thoroughfare;
"(f) where safety zones have been marked off with painted lines or designated by standards or stanchions, vehicles may not be operated past or by the same at a speed in excess of five miles per hour." *Page 504 
Section 45 of the ordinance reads as follows:
"Reckless driving within the meaning of this ordinance shall be deemed to include the following offenses, which are hereby prohibited;
"Entering or crossing a main thoroughfare while on a main thoroughfare at a speed in excess of ten miles per hour."
There is no evidence in the record that there was a safety zone at the place in question at the time of the occurrence, nor any evidence that it was in a business or closely built-up portion of the city of Toledo; but, in any event, these quoted sections of the ordinance are in conflict with Section 12603, General Code, which fixes the speed at which it is prima facie lawful for the operator of a motor vehicle to drive the same, and violative of Section 12608, General Code, which provides that the provisions of Section 12603, General Code, shall not be diminished, restricted, or prohibited by an ordinance, rule, or regulations of a municipality or other public authority. These two sections, therefore, were improperly and erroneously admitted in evidence, and the charge of the court to the effect that a violation of any one of the sections of the ordinances received in evidence was negligence was likewise erroneous.
The remaining section of the ordinance as offered and received in evidence provides only that "all sections of streets on which street cars or electric cars are operated shall be all termed as main thoroughfares." These provisions are consonant with Section 6310-30, General Code, and the admission in evidence of this section was not error.
The more serious question, however, is the charge of the court as to the measure of damages. On this *Page 505 
subject the trial judge thus instructed the jury, viz.: "In assessing these damages, the measure of damages, ladies and gentlemen of the jury, is compensation and compensation only, and in that connection, you may take into consideration the nature of the injuries which he has sustained, the pain and suffering that he has been put to, the likelihood that he will suffer in the future from the injuries which he has sustained, that he will be put to further expense, that he will be further incapacitated, if the evidence so shows, in his usual vocation. You will take into consideration all of these matters, all of which of course have to be established and proven by the plaintiff by a preponderance of the evidence. If you so find and have assessed the damages according to the rule that I am now giving you, then it will be your duty to return a verdict in favor of the plaintiff."
The rule of law adopted by the courts of this state is that, "where prospective damages from an injury are claimed, they should be limited by the court in its charge to the jury to such as the evidence shows are reasonably certain to result from the injury." Toledo Railways  Light Co. v. Prus, 7 Ohio App. 412;Toledo Railways  Light Co. v. Poland, Guardian, 7 Ohio App. 397. The instruction under consideration in the case first above cited was: "You may include * * * any amount which you may find from the testimony she is reasonably liable to incur in the future therefor."
The word "likelihood" imports something less than reasonable certainty. The evidence, to warrant a belief in the likelihood of the happening of a future event or condition, need not be of that degree of probative *Page 506 
value required to conclude that such event or condition is reasonably certain to result. Not even the qualifying "likelihood" was used in relation to "the further expense" and the prospective incapacity to work in his usual vocation. The evidence in the record is not unequivocal as to the future condition, the expense and the capacity of Garey to work at his usual vocation, and this court is of the opinion that the foregoing instruction of the court to the jury as to the measure of damages was erroneous and reversible error.
The following appears in the charge of the court: "Therefore, if, after a full and fair consideration of all the evidence, you find that the plaintiff has failed to establish, by a preponderance of the evidence, the identity of the defendant in this case as being the person who drove the car which struck the plaintiff at the time and place alleged in plaintiff's petition, or if there is only an equality upon that question in the evidence in this case on either side, then, of course, you will return a verdict for the defendant, and then you need, of course, proceed no further in this lawsuit, but immediately bring in your verdict to the court."
To use the phrase "equality in the evidence" is not an apt statement of the law. As said in Klunk v. Hocking Valley Ry. Co.,74 Ohio St. 125, 77 N.E. 752, "the rule is that he who affirms must prove, and when the whole of the evidence upon the issue involved leaves the case in equipoise, the party affirming must fail."
In other words, if the evidence for and against an issue involved in a case on trial is of equal weight, the burden of proof has not been maintained. Whatever *Page 507 
"equality in the evidence" may mean, the weight of the evidence is the measure of value.
The judgment is reversed, and the cause remanded for a new trial.
Judgment reversed and cause remanded.
RICHARDS and WILLIAMS, JJ., concur.